DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed March 11, 2021. As directed by the amendment, claims 3, 6-7 have been amended and claims 1-3, 16-20 were previously withdrawn. As such, claims 4-15 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 4, 6, 8-10, 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beaurain et al. (US 2004/0243240), hereinafter “Beaurain”.
Regarding claim 4, Beaurain discloses an intervertebral prosthesis (FIGS. 1, 2, 6a) for insertion between adjacent vertebrae, the prosthesis comprising: first (1) and second (3) prosthesis plates locatable against respective vertebrae, each of the first and second prosthesis plates having an outer surface locatable against a vertebra and an oppositely facing inner bearing surface (FIG. 6a); at least one upstanding elongated protrusion (8, FIG. 6a) on the outer surface of each of the first and second prosthesis plates; a core (2) located between the first and second prosthesis plates, the core having a height extending between the first and second prosthesis plates which is smaller than a width of the core in a direction perpendicular to the height (FIG. 2), the core having opposed, first (21) and second (23) bearing surfaces configured to allow the first and second prosthesis plates to slide in an articulated 

    PNG
    media_image1.png
    310
    508
    media_image1.png
    Greyscale

Figure A: Recesses and annular rims of Beaurain.
Regarding claim 6, Beaurain discloses the prosthesis according to claim 4, wherein the inner bearing surface of the second prosthesis plate is concave and complementary in shape to the convexly curved second bearing surface of the core (FIG. 2).  
Regarding claim 7, Beaurain discloses the prosthesis according to claim 4, wherein the inner bearing surface of the second prosthesis plate includes a continuously spherically curved surface (FIG. 2).

Regarding claim 9, Beaurain discloses the prosthesis according to claim 4, wherein the peg is arranged to abut a side wall of the opening at a predetermined limit of sliding movement of the plates over the core (FIG. 6a).  
Regarding claim 10, Beaurain discloses the prosthesis according to claim 4, wherein the peg and opening are complementary in shape (FIG. 2).  
Regarding claim 13, Beaurain discloses the prosthesis according to claim 12, wherein the core is formed of high molecular weight polyethylene (¶102).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain.
Regarding claim 5, Beaurain discloses the prosthesis according to claim 4, and in a separate embodiment, teaches that the peg and the opening in which it locates are conically shaped (FIG. 7). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to substitute a conical peg and opening for the cylindrical peg and opening, since the two were known equivalent and were nothing more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of allowing the first plate to slide over the core while the peg holds the core captive.
Regarding claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the prosthesis wherein during articulation, the peg remains in the opening and the articulation of the prosthesis is limited to a maximum of 12 degrees of articulation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 11, 12, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain in view of Bryan et al. (US 2002/0035400), hereinafter “Bryan”.
Regarding claims 11, 12, 15, Beaurain discloses the prosthesis according to claim 4, except wherein the outer surfaces of the first and second prosthesis plates comprise coarse finishes, or wherein the plates are formed of titanium.  Bryan discloses an intervertebral prosthesis (10) for insertion between adjacent vertebrae, the prosthesis comprising: first (40) and second (20) prosthesis plates locatable against respective vertebrae, each of the first and second prosthesis plates having an outer surface (23, 43) locatable against a vertebra and an oppositely facing inner bearing surface (21, 41); at least one upstanding elongated protrusion (25, 45) on the outer surface of each of the upper and .	
Response to Arguments
In response to Applicant's argument that Beaurain fails to disclose a recess in each of the first and second prosthesis plates that is bounded by an annular rim, Examiner respectfully disagrees. As outlined in Figure A above, each of the prosthesis plates have a recess bounded by an annular rim. Therefore, Beaurain meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775